FILED
                            NOT FOR PUBLICATION                             MAY 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10061

               Plaintiff - Appellee,             D.C. No. 1:07-cr-00268-JMS

 v.
                                                 MEMORANDUM*
WILSONIS AYALA-VILLANUEVA,
a.k.a. Juan Carlos Chavez,

               Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Hawaii
                    J. Michael Seabright, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Wilsonis Ayala-Villanueva appeals from the district court’s amended

judgment removing one of his supervised release conditions. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Ayala-Villanueva’s counsel has filed a brief


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. Ayala-Villanueva has filed a pro se supplemental opening brief.

No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal. Ayala-

Villanueva’s pro se challenges to his conviction and sentence are waived. See

United States v. Gianelli, 543 F.3d 1178, 1184 (9th Cir. 2008). Any motion

respecting the applicability of Amendment 782 to the Guidelines should be brought

in the sentencing court in the first instance. See 18 U.S.C. § 3582(c)(2).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    14-10061